Citation Nr: 1027845	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  96-45 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed to be secondary to a service-connected 
paravertebral myositis and back pain.

2.  Entitlement to an increased rating for paravertebral myositis 
and back pain, currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to July 1987.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 1994 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) which denied 
the an increased rating for paravertebral myositis and back pain, 
evaluated as 20 percent disabling.  In April 2000, the RO denied 
service connection for a nervous condition secondary to service-
connected paravertebral myositis and back pain.  In June 1999 and 
March 2004, the Board remanded this case for additional 
development.  In January 2005, the RO granted the Veteran's 
increased rating claim to the extent that it increased the 
Veteran's rating to 40 percent, effective May 18, 1993, for the 
40 percent rating.  The Board remanded both claims a third time 
in October 2005 for additional development.  

Further development was initiated by the Board when it obtained 
medical opinions in November 2009 and March 2010.  The appellant 
was provided with a copy of these opinions and given the 
opportunity to submit additional evidence or argument.  The 
Veteran did not respond to the most recent notification regarding 
the medical opinions in May 2010, and this case is now ready for 
appellate review.

The Veteran's TDIU claim is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for low back disability.

2.  Resolving all reasonable doubt in the Veteran's favor, the 
evidence shows that her major depression is related, at least in 
part, to her service-connected back disability.

3.  The Veteran's service-connected paravertebral myositis with 
back pain is not manifested by intervertebral disc disease, 
ankylosis of the entire spine at any angle, or unfavorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

1.  Major depression is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).  

2.  The schedular criteria for a rating in excess of 40 percent 
for paravertebral myositis with back pain are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292, 5295 
(effective prior to September 26, 2003) Diagnostic Code 5235-5242 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the unfavorable AOJ decision that is the basis of this 
appeal was already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ decision, 
the AOJ did not err in not providing such notice.  Rather, the 
appellant has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.

In this case, the Veteran's claims on appeal were received in May 
1993 (lumbar spine) and March 1999 (psychiatric disability).  The 
RO adjudicated them in June 1994 (lumbar spine) and April 2000 
(psychiatric disability).  In this case, the VA's duty to notify 
was satisfied subsequent to the initial AOJ decision by way of a 
letter(s) sent to the appellant in March 2004.  Thereafter, 
additional notice was sent in October 2004, October 2005 and 
December 2008.  The matter was readjudicated by the RO in an 
August 2009 supplemental statement of the case.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  Such notice was 
sent in December 2008.

The duty to assist letter notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  She was advised that it was her 
responsibility to either send medical treatment records from her 
private physician regarding treatment or to provide a properly 
executed release so that VA could request the records for her.  
The Veteran was also asked to advise VA if there were any other 
information or evidence she considered relevant so that VA could 
help by getting that evidence.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not only 
has the appellant been afforded a meaningful opportunity to 
participate effectively in the processing of this claim and given 
ample time to respond, but the AOJ also readjudicated the case by 
way of a supplemental statement of the case issued in August 2009 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment and 
personnel records were previously obtained and associated with 
the claims folder.  

Furthermore, VA, Social Security and private medical records were 
obtained and associated with the claims folder.  The Board 
remanded this matter three times to afford an opportunity to 
obtain complete records, which were obtained and associated with 
the claims folder  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Veteran was also afforded numerous 
VA examinations to determine the nature, extent and severity of 
her back disability and the onset and etiology of her psychiatric 
disability.

For the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2009) (harmless error).

II.  Service Connection

The Veteran seeks service connection for a psychiatric disorder 
as secondary to her service connected lumbar spine disability.

Generally, applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303, 3.304.  Service connection may also be granted 
for certain chronic diseases, including peptic ulcers, when such 
diseases are manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in- service disease or injury.  Pond 
v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Continuity of symptomatology is required 
only where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.

Service connection may be granted for disability proximately due 
to or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately due 
to or the result of a service-connected disability.  38 C.F.R.  
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claims, in which case the claims must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall 
consider all information and lay and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107.

The Veteran's May 1985 entrance examination revealed normal 
psychiatric findings, and the accompanying report of medical 
history was negative for any complaints of a psychiatric nature.  
Service treatment records are silent for any findings or 
complaints suggestive of a psychiatric disorder.  Her February 
1987 separation examination was normal on psychiatric evaluation.  

There is also no evidence of a psychosis being manifested within 
one year of the Veteran's discharge from service.  A December 
1988 VA examination revealed that psychiatric and neurological 
examination was normal.  There is no evidence of treatment for 
psychiatric complaints within the year of her discharge.  There 
was evidence of a systemic illness noted in a December 1988 
record for which rheumatology evaluated her to rule out collagen 
vascular disease.  She also was treated for back complaints and 
other multiple joint complaints in 1988 and for toxoplasmosis in 
1989.  

Psychiatric complaints are not shown until December 1990 when she 
was seen for follow up of viral filters, and also low back pain 
and was assessed with anxiety related to misinformation.  A 
December 1992 medical certificate indicated that the Veteran was 
prescribed rest and to be restricted from work with a diagnosis 
of adjustment disorder with anxiety given.  

VA records from 1991 to 1992 reflect that she was treated in 
March 1992 for health complaints that were suggestive of 
fibromyalgia rheumatism.  Fibromyalgia was included among the 
diagnoses in records from 1994, beginning in January 1994.  She 
also tested positive for the Epstein Barr virus in January 1995.  
In February 1995 her complaints included chronic fatigue and pain 
all over and she again was noted to have high positive laboratory 
findings of toxoplasm.  The records throughout the pendency of 
this appeal reveal various medical complaints, to include 
fibromyalgia, chronic fatigue and multiple joint pains, 
(including cervical spine problems and sacroilitis).

In addition to the above medical problems, the Veteran has also 
been treated for low back and mid (or upper) back complaints of 
pain from the 1980s and continuing throughout the pendency of 
this appeal.  Service connection is in effect for paravertebral 
myositis, with mid back pain.   

In regards to psychiatric complaints, a January 1996 description 
of service revealed appointments for individual psychotherapy on 
multiple occasions between August 1995 and November 1995.  

A February 1999 letter from a private psychiatrist states that 
the Veteran had a long history of low back pain that hindered her 
productivity and lifestyle.  She was initially seen in November 
1995 and since then has been on individual and 
psychopharmacological therapy for depression.  The development 
and persistence of her psychiatric symptoms were deemed to be 
significantly related to her chronic pain disorder.  Periods of 
intensified depressive symptoms were clearly chronologically 
related to exacerbations of low back pain.

An April 2001 VA psychiatric examination, with claims file 
review, noted that records showed no psychiatric complaints among 
the extensive physical evaluations.  The examiner reviewed the 
above February 1999 letter from the private psychiatrist 
regarding her treatment history.  She reported a history of 
chronic fatigue syndrome and back pain and had seen a 
psychiatrist due to problems at work resulting from physical 
limitations.  Examination was significant for a depressed mood 
with constricted affect.  The diagnosis was depressive disorder, 
not otherwise specified.  The examiner opined that based on 
review of the available records, her psychiatric condition was 
not the "direct" result of or secondary to her service 
connected back condition.  Her emotional symptoms were manifested 
after developing other medical problems, especially chronic 
fatigue syndrome that was diagnosed in 1995.

Also in April 2001, a private psychiatric examination, performed 
by the same psychiatrist who drafted the February 1999 letter, 
noted the history of the Veteran's back pain and treatment 
therein since service.  The examiner noted that this condition 
substantially hindered her lifestyle both occupationally and 
socially.  Her usual job at the Post Office was affected due to 
work restrictions imposed for her back.  The psychiatrist 
reported that the Veteran had been referred to him in November 
1995 by a rheumatologist who had been treating her for a 
depressive state with symptoms such as lack of energy, easy 
fatigability and apathy.  The referring doctor had initially 
diagnosed chronic fatigue syndrome (CFS), but was aware of 
concurrent psychiatric symptoms that predated the CFS.  The 
Veteran was said to have had several periods of depressed mood 
and symptoms since service, but in the intervening years multiple 
flare-ups of low back pain occurred with severe pain and 
diminished use of her lower limbs.  Such episodes sharply 
increased her depressive symptoms.  

Examination was significant for her appearing to be in pain or 
discomfort, with depressed mood and shallow affect.  She had 
noticeable retardation of thought, with the content focused on 
her physical health problems limiting her and causing work 
problems.  She expressed feelings of rejection, low self esteem 
and generally despondent.  The psychiatrist commented that this 
was a clear case of chronic pain disorder that worsened during 
the productive years of her life and diminished her goals and 
aspirations.  The opinion was that her mental disorder initially 
diagnosed as dysthymia was now major depression.  It was clearly 
related to the low back pain syndrome caused by muscle spasm, 
fibromyositis and radiculopathy, among others.  

A December 2001 psychiatric examination for the Texas Rehab 
Commission notes that the Veteran felt useless and worthless and 
had very low self esteem, poor sleep and low energy.  She also 
reported pain in her back, hands and headaches.  Examination was 
significant for her appearing despondent and depressed, sad and 
crying.  She had a history of being prescribed antidepressant for 
years.  The diagnoses were major depressive episode and 
dysthymia.  She was noted to also have a history of low back 
pain.  Her prognosis was poor because chronic low back pain 
usually predisposes one to depression.  

A March 2002 certificate from a psychiatrist confirmed treatment 
of the Veteran since November 1995.  She was noted to have 
multiple musculoskeletal disorders and major depressive episodes 
with overtones to a dysthymic disorder.  

A May 2003 VA examination for mental disorders included claims 
file review and detailed recital of the Veteran's past medical 
history.  The examiner noted the favorable opinion from April 
2001 when the private psychiatrist linked the Veteran's major 
depression to the low back pain syndrome.  However this examiner 
noted a history of psychiatric treatment since 1995 and a work 
history at the Post Office between 1991 and 2001 that ceased due 
to her medical condition.  She reported that since she developed 
chronic low back pain, she had been feeling sad, depressed with 
loss of energy, insomnia and other depressive symptoms.  She also 
reported anxiety and tension.  Examination was significant for 
depressed mood and constricted affect with no other significant 
findings.  She was noted to walk with difficulty, but without a 
cane and she complained of back pain.  The diagnosis was major 
depressive disorder, recurrent, severe.  The examiner opined that 
objective evidence could not be found in the record to indicate 
that the Veteran's major depressive disorder was the direct or 
proximate result of her service connected back disorder of 
paravertebral myositis.  Significantly she was noted to work from 
1991 to 2001, but had received psychiatric treatment in 1995 
before she had stopped working.  Due to these reasons, the 
examiner concluded that the major depressive disorder was not the 
direct or proximate result of her service connected paravertebral 
myositis. 

A November 2003 private psychiatry report noted continued daily 
pains that are migratory in a random pattern and affected the 
back and all extremities.  Continued psychiatric treatment was 
also noted for depressive episodes.  She was diagnosed with major 
depression superimposed on dysthymia.

The same findings, diagnosis and unfavorable etiology opinion 
that are in the May 2003 VA examination were made in a November 
2004 VA examination to address the etiology of her major 
depressive disorder.  Again the opinion was given following 
examination of the Veteran and review of the evidence in the 
claims files.  

A July 2009 VA psychiatric examination to clarify the etiology of 
the Veteran's psychiatric disorder again included detailed review 
of the claims folder and history of the service connected back 
disorder as well as her other major medical problems and 
psychiatric history.  The examiner noted that the private 
psychiatric treatment began in 1995 and noted that her private 
psychiatrist diagnosed major depressive disorder due to her low 
back condition.  This examiner thought the private psychiatrist 
completely ignored all other conditions that were responsible for 
the Veteran's chronic pain.  The prior VA examinations were noted 
to have not found any relationship between the development of the 
mental disorder and her service-connected back disorder.  The May 
2003 examination was noted to have found the depression to be 
related to chronic fatigue syndrome that had been diagnosed in 
1995, which coincided with her starting psychiatric treatment.  
The Veteran was noted to report earlier treatment for psychiatric 
complaints in 1992 but indicated that doctor was deceased.  
Examination was significant for the same findings of depressed 
mood and constricted affect as the earlier examinations and the 
diagnosis was major depression.  

The examiner opined that the Veteran's mental disorder was most 
likely related to the Veteran's chronic pain, as previously noted 
by her private psychiatrist.  However the examiner deemed her 
chronic fatigue syndrome and her fibromyalgia to be significant 
factors, citing their tendency to be highly associated with 
depression.  The examiner also noted that at the time she began 
psychiatric treatment, she already had other physical ailments 
such as bilateral sacroilitis, cervical spine herniated disc with 
associated radiculopathy and bilateral trapezius myositis that 
had been part of the clinical picture.  None of these conditions 
were found to be related to her original service connected 
condition of her paravertebral myositis and lumbar pain as noted 
in prior examinations.  Therefore based on the history of 
symptoms and present examination, it was this examiner's opinion 
that the Veteran's current psychiatric disorder was not caused 
by, related to or secondary to her service connected back 
disorder.  

Regarding aggravation, the examiner stated that there was no 
objective measurement of how much the service-connected back 
condition was contributing to the chronic pain and there was no 
objective indicator that the service-connected back condition 
alone aggravated the Veteran's depression in any appreciable 
manner.  Instead, the examiner essentially stated that her back 
disability was one of the proximate causes of her major 
depression, but that the degree to which it led to the Veteran's 
development of the condition could not be quantified.  

Because this case has been pending since before the revised 
regulation, there is no need to determine a baseline level of 
disability or degree of aggravation when determining whether 
service connection is warranted on a secondary basis.  Here, the 
medical evidence is in equipoise as to whether the Veteran's back 
disability aggravated her psychiatric disability.  Based on a 
review of the foregoing, and resolving all reasonable doubt in 
her favor, the Board finds that secondary service connection for 
major depression is warranted because the disability is related 
to her service-connected back disability.  




III.  Increased Rating Back

The Veteran contends that her service connected back disability 
is more severe than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.

Disability evaluations are based on functional impairment.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2009). Functional impairment may 
be due to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  See 
id.; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of function due to pain on use, including during 
flare-ups.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining 
the present level of a disability for any increased evaluation 
claim, however, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  In appeals of the initial 
rating assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may be 
assigned based on the facts found following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 (1999). 

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment. 
38 C.F.R. § 4.10.

Historically, the Board notes that service connection for mid 
back pain was granted in a September 1987 rating decision that 
awarded a noncompensable disability rating.  In January 1988, a 
20 percent evaluation was awarded for the Veteran's back 
disability that was now classified as paravertebral myositis and 
mid back pain.  The rating was increased to 40 percent in a 
January 2005 rating decision, effective the pendency of this 
appeal, back to the date of the claim filed in May 1993.

During the pendency of this appeal, multiple revisions were made 
to the Schedule for Rating Disabilities for intervertebral disc 
syndrome.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293); see also 66 Fed. 
Reg. 51454-51458 (Sep 26, 2003) (now codified as amended at 38 
C.F.R. § 4.71(a), Diagnostic Code 5243).  However, as will be 
discussed later, the Veteran's service connected disability is 
limited to that of myositis with pain, with the evidence showing 
that an intervertebral disc syndrome is not service-connected.  
Thus the criteria for intervertebral disc disease in its various 
revised forms are not for application in this case.  

Additionally, because there is no evidence of fracture 
attributable to the service-connected myositis, there is also no 
need to address the criteria for fractures of the lumbar spine.  
While there is no evidence of an actual ankylosis shown, the 
Board will address ankylosis pursuant to 38 C.F.R. § 4.7 for both 
the old and new criteria, in order to discuss whether there is 
loss of motion that would be found to more closely resemble 
ankylosis.  

The potentially applicable criteria will be discussed as follows.

On August 26, 2003, the rating criteria for all spinal 
disabilities, including lumbosacral strain were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454- 51458 
(Sep 26, 2003) (now codified as amended at 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5235 to 5243). 

In VAOPGCPREC 7-2003, VA's General Counsel issued a holding that 
where the law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provides otherwise.  The 
Court of Appeals for Veterans Claims has stated that when the 
Board addresses in its decision a question that was not addressed 
by the RO, the Board must consider the question of adequate 
notice of the Board's action and an opportunity to submit 
additional evidence and argument.  If not, it must be considered 
whether the veteran has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a deficiency 
in the statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9, specifying the action to be 
taken.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued a 
holding regarding the application of the new criteria. It was 
held that if the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, if 
warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change. It was further 
held that pursuant to 38 U.S.C.A. § 7104, the Board's decisions 
must be based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-dates 
a pertinent change to VA's rating schedule.

A new rating formula for the spine became effective September 26, 
2003.  The current regulations under the general rating formula 
for rating spine disabilities, under 38 C.F.R. § 4.71a and 
effective on September 26, 2003, provide that a 100 percent 
evaluation is appropriate for unfavorable ankylosis of the entire 
spine; a 50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 40 percent 
evaluation for favorable ankylosis of the entire thoracolumbar 
spine or forward flexion of the thoracolumbar spine of 30 degrees 
or less.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These 
evaluations are for application with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. Id.  

Normal range of thoracolumbar motion encompasses flexion to 90 
degrees, and extension, bilateral lateral flexion, and bilateral 
rotation to 30 degrees. 38 C.F.R. § 4.71a, Plate V (2009).

The combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  See General Rating 
Formula, Note (2).  38 C.F.R. § 4.71a, DCs 5235 to 5243.

The Veteran is currently receiving the maximum allowable rating 
of 40 percent disabling under the previous Diagnostic Code 5295, 
for severe lumbosacral strain and under the previous Diagnostic 
Code 5292 for a severe lumbar spine limitation of motion 
effective prior to September 26, 2003. 

Other potentially applicable diagnostic codes under the pre-
September 26, 2003, criteria include as follows:

Diagnostic Code 5286 provides a maximum 100 percent rating for 
complete bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type.  Complete ankylosis of the spine at a favorable 
angle warrants a 60 percent disability rating. 38 C.F.R. § 4.71a, 
(effective prior to September 26, 2003).  Diagnostic Code 5289 
provides a maximum 40 percent rating for favorable ankylosis of 
the lumbar spine and a 50 percent rating warranted for 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, 
(effective prior to September 26, 2003).  The Veteran is already 
receiving in excess of the maximum amount (30 percent) for 
ankylosis of the dorsal spine under Diagnostic Code 5288.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

By way of history the Veteran was repeatedly treated for 
backaches in service after a fall down the stairs in service in 
June 1985, with her mid back (thoracic) region affected.   Post 
service, she was treated for back complaints in 1989 and 1990, 
and was diagnosed with a sacroilitis by CT scan in January 1990.  
A March 1991 VA examination addressed back complaints with 
findings including tenderness, spasm, painful movement and pain 
to pressure over both sacroiliac (S-I) joints.  Neurological 
examination found interalgesia at L4, L5 on the right.  The 
diagnoses included lumbar paravertebral myositis, radiculopathy 
of L4, L5 on the right and bilateral sacroilitis.  In December 
1991 she was seen for upper and lower  back pain and examination 
was noted to show full range of motion, with only diffuse 
tenderness in the back including the S-I  joints, but no spasm or 
evidence of joint swelling, muscle atrophy or radiculopathy.  The 
assessment was upper back pain probably due to bad postural 
habits and a myositis.  The low back pain was separately assessed 
as secondary to sacroilitis.   

She continued to be treated through 1992 for separate low back 
and upper (or mid) back pain, and bilateral sacroilitis.  She 
complained of numbness in her upper extremities.  The findings 
from the 1992 records, however, reveal full range of motion and 
no evidence of spinal deformity.  Pain and tenderness were the 
most significant findings in these records.  Records from 1993 
reflect complaints of discomfort including the back, and a 
January 1993 gave a history of the Veteran having sacroilitis 
since 1985.  She was independent in activities of daily living 
and had moderate inflammation in the lumbar spine area and pain 
when it was touched.  

The report of a December 1993 VA examination acknowledged the 
Veteran's contentions of having chronic low back pain since her 
fall in 1985, and she reported radiation down the left leg and 
fingers.  She also claimed weakness and sphincter control issues 
due to her back.  She was independent on self care but needed 
assistance during exacerbations of pain.  Examination revealed no 
evidence of scoliosis or other deformities.  She had no atrophy 
or gait abnormalities.  Her range of motion was full with pain on 
extension.  She had positive Lasegue's bilaterally and positive 
Patrick's throughout the entire spine.  Sensory examination 
disclosed decreased pinprick from L4-S1 of the left leg.  X-rays 
showed lumbar findings of decreased spaces from L4-5.  Further 
evaluation with EMG and CT were advised.  The diagnoses were 
bilateral sacroilitis and lumbosacral myositis.  

Records from 1994 through 2006 continue to document complaints of 
low back pain, with continued findings of tenderness noted in the 
low back and S1 region.  She treated with medications.  

In February 1996 the Veteran underwent a VA general examination, 
which noted the history of low back pain since service, and noted 
the diagnoses of the current condition to include sacroilitis, 
chronic muscle spasm.  Also noted was a diagnosis of chronic 
fatigue syndrome.  Symptoms included low back pain, especially 
when carrying heavy objects and prolonged walking.  There were 
also some complaints of numbness in all extremities.  The 
examiner indicated that the Veteran was able to perform movements 
such as squatting, standing, stooping and heel toe walk without 
problem.  There was pain on straight leg raise at 70 degrees 
bilaterally.  The nervous system was completely normal.  The 
orthopedic examination also from February 1996 revealed no 
postural abnormalities.  There was a fixed deformity of the back 
with dorsal kyphosis and evidence of severe muscle spasms 
throughout the whole spine.  She had a range of motion as 
follows; 75 degrees flexion, 20 degrees extension, 30 degrees 
lateral flexion and rotation bilaterally.  There was exquisite 
pain on all movements of the lumbar spine. Also the examiner 
noted some findings such as lower extremity weakness.  The 
examiner also noted some upper extremity findings that were 
referable to cervical spine pathology.  The diagnoses in 
pertinent part included lumbar and cervicodorsal paravertebral 
myositis.  Bilateral sacroilitis was also diagnosed.  The 
examiner also diagnosed a lumbar radiculopathy, as well as a 
degenerative joint disease (DJD) of L5-S1 by CT scan.  The 
examiner also diagnosed cervical radiculopathy.  

A June 1996 addendum to the February 1996 VA examination 
contained an opinion that the bilateral sacroilitis and DJD of 
L5-S1 are related to the natural process of aging.  The examiner 
further opined that there is no medical basis to relate any 
current cervical disc and lumbar radiculopathies to the current 
service connected condition of mid back pain, which was deemed as 
"imprecise" and a subjective symptom only.  

VA and private treatment records from 1997 through 1998 reflect 
continued pain in the back.  However, she was not shown to have 
symptoms severely interfering with her ability to function.  
Spasm and pain on touch of the lumbar spine were the most 
significant findings in the records from 1997 to 1998, with the 
ability to ambulate independently repeatedly shown in these 
records.  Various disability examinations from 1997 showed that 
she could walk, stand and sit for 45 minutes at a time and 
regularly lift 15 pounds.  An October 1997 lumbosacral X-ray 
revealed normal vertebral segments which were well aligned and 
some findings of mild narrowing suggestive of discogenic disease 
at L5-S1.  A January 1998 dorsal spine X-ray showed spondylotic 
changes and spina bifida occulta at D11 with segments otherwise 
normal.  There was also an upper dorsal dextrascoliosis seen.  
The records include a February 1998 note following up problems 
with her cervical and lumbar spine suggesting she had a car 
accident and was presently out of work receiving physical 
therapy.  She was told she had a muscle strain.  In June 1998 she 
again was independent in ambulation, and again had pain and 
tenderness.  

An August 1999 VA examination of the back revealed the Veteran 
reported pain, fatigability and lack of endurance, with 
complaints of pain at the examination of localized low back pain 
that was moderate to severe.  She also had radicular type 
symptoms to the leg.  She denied any emergency room visits or 
hospitalizations for the back.  Functionally she worked in the 
Post Office with job accommodations, with the only difficulty 
being carrying a bag on her shoulder.  She also reported 
difficulties driving more than 2 hours, prolonged walking and 
problems with household chores of sweeping or mopping.  
Examination revealed motion that was 75 degrees flexion, 30 
degrees extension and lateral flexion and 35 degrees rotation.  
There was no pain on motion, or additional limitation by 
repetitive use.  The findings were also negative for spasm, 
weakness, tenderness to palpation or fixed deformity.  The 
neurological examination was also normal.  Her gait was normal.  
She was diagnosed with paravertebral myositis with mid back pain.  

The examiner then recited and discussed the findings from 
radiological testing such as CT scan, EMG, MRI and X-rays.  The 
examiner stated that there was no evidence of disc herniation or 
radiculopathy in the MRIs and EMGs between December 1993 and May 
1996.  The examiner indicated that CTs and MRIs are the preferred 
studies to determine the presence of discogenic disease, stating 
that the negative findings from such studies outweighed X-ray 
findings from January 1993 and October 1997.  The examiner did 
note that the EMG done in February 1999 showed evidence of 
proximal nerve root compression at the left L4-5.  Some 
nonservice-connected cervical spine pathology was also noted to 
be present.  The examiner opined that there were no neurological 
manifestations of the service connected paravertebral myositis 
with mid back pain.   The examiner also opined that the Veteran's 
subjective complaints on examination did not correlate with the 
objective findings on examination, and also said there were no 
functional limitations on her job due to service connected 
myositis with mid back pain.  

An April 2001 VA examination done by the same examiner who had 
performed the August 1999 examination essentially yielded the 
same history and findings on physical examination as the earlier 
examination.  The differences were that the Veteran now reported 
flare-ups causing functional impairment 24 times and was treated 
either by the doctor or home treatments such as prescribed 
exercises, medications or ice.  She continued to work as a mail 
carrier but used all her leave for her back problems.  There were 
no frequent hospitalizations for her back, as the lone hospital 
stay for complaints of severe back pain was ultimately to treat 
kidney stones.  The affects of her back on her activities of 
daily living were the same as reported in August 1999.  Again the 
examination of the back was the same as in August 1999, with the 
exception that her flexion had actually slightly improved to 85 
degrees, with the other motions unchanged.  Also there were some 
neurological findings showing atrophy of the right lower 
extremity and diminished sensation of the left leg.  Her gait 
remained normal.  The diagnosis was paravertebral myositis of the 
mid back.  

The examiner again recited the findings from radiological and 
electromyelographic evaluations and other clinical findings of 
record and ultimately agreed with his earlier opinion from August 
1999 that neither the current cervical spine nor lumbar 
conditions currently manifested are related to his service 
connected mid back pain.  The objective studies to check for 
lumbar pathology (such as CT scan) were negative except for 
sclerosis of L5-S1 and bilateral sacroilitis which were due to 
the natural process of aging.  The examiner opined that non-
service connected disabilities such as left L4-5 radiculopathy 
(diagnosed by EMG in 1999), cervical herniated nucleus pulposus 
(diagnosed 1996) and fibromyalgia (diagnosed 1992) all were 
overshadowing her service connected disability.  The examiner 
could not say which symptoms stemmed from her service-connected 
paravertebral myositis.  Again the examiner opined that her 
subjective complaints did not match the findings on physical 
examination.

Records from 2002 show continued treatment for back pain in 
addition to neck pain and left shoulder pain.  She had an X-ray 
in March 2002 with L5-S1 narrowing that suggested early 
discogenic disease. A July 2002 neurological examination noted no 
deformities or tenderness of the lumbar spine but she did have 
moderate spasm.  

A September 2003 VA examination noted complaints of severe low 
back pain with lower extremity radiation along with numbness of 
all the extremities.  She used no assistive aids other than a 
brace.  She reported 8 acute flare-ups in the past year, with 
major impacts from these on sweeping and mopping.  She was noted 
to be unemployed.  Functionally she could perform activities of 
daily living but needed help bathing and dressing due to her 
back.  She was unable to participate in exertional sports or 
sweep/mop her floor. Additional disabilities affecting her 
functional ability included problems with her hips, knees and 
ankles.  Examination again revealed normal lumbar spine and 
posture, but she did walk unaided with a guarded gait.  Her range 
of motion was significantly restricted to 10 degrees in all 
planes, with pain in all motions.  Additional limitation due to 
moderate-severe pain, fatigue, weakness and lack of endurance was 
shown on repetitive motion.  Again additional limits were also 
noted due to other problems besides the back.   Neurological 
examination revealed diminished sensation and hyperreflexia of 3+ 
in both knees and ankles.  There was no history of prescribed bed 
rest, but said her doctor told her verbally to rest.  Examination 
for fracture was not applicable.  The diagnosis was lumbar 
paravertebral myositis and back strain and fibromyalgia.  

A November 2004 VA spine examination was to address whether any 
of the subjective complaints of low back pain with radiation of 
the legs and numbness of the legs was related to the service 
connected lumbar spine disorder.  The subjective complaints 
included back pain lasting a week to months.  Again she was noted 
to only use a thoracolumbar brace and no other assistive devices.  
She needed help when brushing her teeth by having her husband 
pour the glass of water to her mouth due to being unable to bend 
forward.  She also needed help dressing but could do other 
activities of daily living.  She was again unable to play sports 
or do housework.  She could drive 15 minutes.  Examination, 
however, revealed a range of motion greatly improved over the 
prior examination from a year ago, with 90 degrees flexion, 30 
degrees extension and lateral flexion (bilaterally) and 45 
degrees rotation (bilaterally).   There was no additional 
functional loss after repetitive use.  Her main functional impact 
was difficulty squatting and doing trunk rotations, driving 15 
minutes and sitting/standing 30 minutes.  There were no postural 
or fixed deformities.  Neurological symptoms included diminished 
pinprick sensation in her legs that were non-radicular, and 
pathological reflexes of hyperreflexia.  The diagnosis was lumbar 
paravertebral myositis with back strain.  The examiner was unable 
to discuss her current service connected back disability's 
manifestations because she had nonservice connected conditions 
like fibromyalgia, lumbar radiculopathy, and cervical herniated 
disc that were overshadowing her current service connected lumbar 
paravertebral myositis.  The examiner further pointed out that 
while she has severe limitation of motion on backward extension, 
there is no unfavorable ankylosis present.  She was also not 
additionally limited following repetitive use.  

Records from 2005 reveal continued treatment for complaints of 
back pain as well as fibromyalgia.  A June 2005 X-ray showed mild 
narrowing of L5-S1 as in discogenic disease.  An August 2005 MRI 
of the lumbar spine showed a very small herniated disc.  

A February 2009 VA orthopedic examination noted that her lumbar 
spine was progressively worse.  She cited that activities of 
daily living were affected in all areas including ambulation. She 
reported ongoing pain as a 7/10 and 10/10 during flare-ups.   She 
had no history of hospitalization or fracture.  There were no 
urinary symptoms associated with the condition.  She reported the 
pain as moderate and constant and included symptoms of deep and 
dull constantly, and occasional stabbing along with occasional 
cold electric type pain extending from the low back to the right 
leg.  She was noted to be able to walk a quarter mile, and wore a 
brace.  

Examination revealed no postural abnormalities, but she did have 
an antalgic gait.  She had no other abnormal spinal curvatures 
other than scoliosis.  Ankylosis of the thoracolumbar spine was 
not present.  There was spasm tenderness and pain on motion 
noted.  She had no weakness or atrophy.  Motor examination 
revealed some weakness of the right lower extremity from the knee 
to great toe.  Also shown was some decreased sensory findings to 
pain and light touch on the right lower extremity.  Her range of 
lumbar spine motion was severely limited to 39 degrees flexion, 
20 degrees extension and 30 degrees on rotation and lateral 
flexion in both directions.  There was some additional loss of 
motion on repeated motion with loss of 5 degrees on flexion and 
extension and loss of 5-7 degrees on lateral rotation.  MRI was 
done in conjunction with this examination and the impression was 
of normal lumbar spine.  CT did show some minimal sclerotic 
changes at L5-S1, otherwise normal.  The diagnosis was lumbar 
spasm, clinical evidence of sacroilitis and sclerotic changes of 
the apopheal joints at the L5-S1 level.  The examiner found that 
the condition prevented sports, had moderate effects on chores, 
toileting and grooming and severe on bathing, feeding, dressing, 
shopping and exercise.  The Veteran was noted to be retired since 
2001 and the cause of the retirement was said to be due to 
psychiatric problems.  Other medical problems included neck pain 
and carpal tunnel syndrome.  

A February 2009 VA neurological examination was done to address 
the nature, extent, frequency and severity of any neurological 
impairment related to the service connected back, as well as any 
left or right radiculopathy.  Her current complaints were of pain 
and current like sensation in her thighs.  Motor examination 
showed no motor impairment and sensory examination showed 
decreased sensation to light touch and pain.  Hyperreflexia was 
again shown.  EMG and NCS testing was done and was normal with no 
evidence of neuropathy or lumbosacral radiculopathy.  The 
diagnosis was subjective sensory loss in the toes without 
electrodiagnostic evidence of neuropathy or radiculopathy in the 
lower extremities.  The examiner opined that there is no 
neurological impairment that is related to her service connected 
low back disability.  

A November 2009 VHA opinion to further address the question 
regarding the true nature of her service connected lumbar spine 
disability indicated that the claims file was reviewed and the 
medical history was recited in detail, beginning with the fall in 
June 1985 that was diagnosed as paravertebral myositis involving 
the mid lower back.  The examiner reviewed all the prior VA 
examinations as well and noted that the majority of her 
complaints and findings were subjective in nature and not 
supported by the objective diagnostic tests such as CT scans, 
MRIs or EMGs.  The only significant finding was noted to be some 
evidence of mild disc degeneration at L5-S1 associated with 
degenerative arthritis of the apopheal joints and mild S-I 
arthritis shown on X-ray.  The specialist deemed such findings as 
related to degenerative changes.  Based on the finding, the 
specialist opined that it was less than likely that the Veteran's 
current chronic back condition was directly related to her 
original service connected injury.  

An addendum dated in March 2010 by the provider of the VHA 
opinion further clarified that the Veteran's service connected 
disability is paravertebral myositis which is an acute self 
limiting condition involving the soft tissues (muscles) 
surrounding the spinal column.  She has since developed 
intervertebral disc degeneration, which is a chronic condition 
developing over a long period of time.  The 2 conditions were not 
related.  The current condition involves the degeneration or 
wearing down of the disc space between the vertebras and was not 
resulting from any service-connected condition.  

Based on a review of the evidence, the Board finds that a rating 
in excess of 40 percent disabling is not warranted for the 
service connected paravertebral myositis with pain.  She is noted 
to already be in receipt of the maximum allowable rating under 
Diagnostic Codes 5292 (for severe loss of motion) and 5295 (for 
severe lumbosacral strain) under the old criteria in effect prior 
to September 26, 2003.  The 40 percent rating in effect also 
meets the criteria for favorable lumbar ankylosis under 
Diagnostic Code 5289 also in effect prior to September 26, 2003.  
Under the new criteria, her 40 percent rating is the maximum 
allowable rating for limited motion of 30 degrees or less of 
thoracolumbar flexion, as well as for favorable ankylosis of the 
entire thoracolumbar spine.  

The criteria for intervertebral disc syndrome which does provide 
for higher ratings under both the old and new regulations is not 
applicable in this matter.  VA examinations of August 1999 and 
April 2001 led to the same conclusions that the manifestations of 
intervertebral disc syndrome (to include the findings from CT 
scans and MRIs as well as neurological manifestations) are 
separate from her service connected disability of paravertebral 
myositis, even as they completely overshadow the service 
connected disability.  Again in November 2004, her neurological 
manifestations of lumbar radiculopathy were described as non-
service connected.  It was further clarified in VA examinations 
from February 2009, as well as the VHA opinion and addendum from 
November 2009 and March 2010, that the Veteran's service-
connected back disorder does not have manifestations of 
intervertebral disc syndrome, and that neurological 
manifestations are not part of the service connected disability.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected disability 
and a service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  In this case, however, the medical evidence 
distinguishes the symptoms attributable to intervertebral disc 
syndrome from the nonservice-connected myositis condition.  Thus 
the Board is able to separate the symptoms from the non-service 
connected intervertebral disc syndrome in this matter and finds 
that the criteria for intervertebral disc syndrome in effect 
either before and/or after September 26, 2003 are not applicable.  

Likewise the criteria for fracture is inapplicable as there is no 
evidence of such shown in any of the evidence before the Board.

Thus the only criteria remaining for her to obtain a higher 
rating would be for ankylosis of the entire spine, either at a 
favorable or unfavorable angle.  (See Diagnostic Code 5286 in 
effect prior to September 26, 2003, or the General Rating 
Criteria for Rating Spine Disabilities in effect on September 26, 
2003.  Again there has never been evidence of any form of 
ankylosis shown in the records and multiple VA examination 
reports discussed, which included examination for such deformity 
and repeatedly was negative.  

Further, given the range of motion findings throughout the 
appeal, the Veteran does not have ankylosis of the back.  

Given the facts above, the Veteran's paravertebral myositis and 
back pain does not warrant a rating in excess of 40 percent under 
any of the pertinent rating criteria.  The evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt. 38 U.S.C.A. § 5107(b).  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a Veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's service-connected back 
disability is productive of pain and functional impairment, 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the Veteran's 
disability and referral for consideration of extraschedular 
rating is not warranted.


ORDER

Service connection for major depression is granted.

An increased rating for paravertebral myositis and back pain, is 
denied.


REMAND

In this decision, the Board grants service connection for major 
depression, and on remand, the RO must assign an initial 
evaluation for that condition.  As such, given that her back 
disability is rated as 40 percent disabling, it is unclear 
whether her disabilities satisfy the criteria set forth in 
38 C.F.R. § 4.16(a) (2009).  

Regardless, however, because the Veteran contends that she is 
unemployable due to her back and now service-connected 
psychiatric disability, the Board finds that a remand is 
warranted to address the claim of entitlement to a TDIU rating.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is 
evidence of unemployability raised by the record during a rating 
appeal period, the TDIU is an element of an initial rating or 
increased rating).

Accordingly, the case is REMANDED for the following action:

1.	The AMC should schedule the Veteran for an 
appropriate VA examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies should be conducted.  
Thereafter, the examiner should opine as 
to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that her 
service-connected disabilities, either 
alone or in the aggregate, render her 
unable to secure or follow a substantially 
gainful occupation.  A complete rationale 
for any opinion expressed and conclusion 
reached should be set forth in a legible 
report.  

2.	 After completion of the foregoing, assign 
the Veteran an initial disability rating 
for her major depression and adjudicate 
her TDIU claim.  If the benefit sought are 
denied, the Veteran and his representative 
must be furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


